Citation Nr: 1722369	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  08-16 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1970 to December 1971.

These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from June 2006 (no new and material evidence to reopen the claim of service connection for eczematous dermatitis) and June 2013 (denied service connection for thoracic myofascial strain) rating decisions of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ).  In October 2015, a Board hearing was held before the undersigned; a transcript of this hearing has been associated with the record.  In February 2016, the Board issued a decision that (in pertinent part) denied the petition to reopen the matter of service connection for a skin disability and service connection for a back disability.  The Veteran appealed this Board decision to the Court.  In March 2017, the Court issued an order that vacated the February 2016 Board decision with regard to the claims to reopen the matter of service connection for a skin disability and service connection for a back disability, and remanded the matters for readjudication consistent with the instructions outlined in a March 2017 Joint Motion for Partial Remand (Joint Motion) by the parties.  

[The February 2016 Board decision also denied service connection for a cervical spine disability, hepatitis and a left knee disability.  The Veteran did not appeal these portions of the decision to the Court; therefore, these issues are no longer before the Board.  In February 2016, the Board also remanded the issue of service connection for residuals of a head injury with headaches.  An interim (May 2016) rating decision granted service connection for traumatic brain injury and migraine headaches.  As this represents a complete grant of the Veteran's claims of service connection for residuals of a head injury with headaches, this issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).]

The matters of service connection for disabilities of the skin (on the merits) and back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a February 2004 rating decision which denied service connection for eczematous dermatitis on the chest, legs and feet (claimed as a skin condition), and no new and material evidence was received within one year of this determination.  

2.  Evidence received since the February 2004 rating decision includes the Veteran's hearing testimony that he was treated for skin rashes in service which have persisted since and records of current VA dermatology treatment, relates to the previously unestablished elements of whether the Veteran has a skin disorder related to service and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for skin disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for eczematous dermatitis on the chest, legs and feet (claimed as a skin condition) was initially denied in an unappealed February 2004 rating decision on the basis that there was no evidence that the chronic skin rash of the lower legs (eczematous dermatitis) noted on VA Agent Orange examination in June 2003 were related to service.  Additional relevant evidence was not received within one year of notification of this determination.  Thus, the February 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b). 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the record since February 2004 includes the Veteran's hearing testimony that he was treated for skin complaints in service which have persisted since and records of current VA dermatology treatment.  Accordingly, the Board finds that the evidence added to the record since the February 2004 rating decision addresses an unestablished fact necessary to substantiate the claim of service connection for a skin disorder, and considered in conjunction with all of the evidence in the record, raises a reasonable possibility of substantiating the claim.  Taken at face value, as required for purposes of reopening, the new evidence received is both new and material, and the claim of service connection for a skin disorder may be reopened.

De novo review of this matter is addressed in the remand below.


ORDER

The appeal seeking to reopen a claim of service connection for a skin disorder is granted.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims of service connection for skin and back disorders.  

Service treatment records (STRs) show treatment for complaints of skin rash and back pain, the Veteran claims that he experienced skin rash and back impairment in service and that such symptoms have persisted since and VA and private treatment records show treatment for ongoing skin and back complaints.  Notably, August 2012 VA skin and spine examination reports include diagnoses of dermatophytosis and lumbar myofascial strain, thoracic myofascial strain, spondylosis and lumbar degenerative joint disease and spondylosis, respectively.  However, these examination reports are inadequate for rating purposes.  

Specifically, the skin examination report is limited to scalp dermatitis (which was not shown on examination) and does not include an etiology opinion as to the tinea corporis, left leg, which was noted on examination.  Further, regarding the back, as noted in the Joint Motion, this examination report is inadequate because it appears to be based on an inaccurate factual premise (examiner noted a "single incident" while the Board decision noted treatment for back complaints on 4 occasions) and does not take into consideration the subsequent assertions of continuity of symptomatology submitted by the Veteran (statements from the Veteran, his friends and co-workers received in October 2014 recalling his history of back complaints and wearing of a back brace).  Accordingly, the Board finds that new VA examinations and opinions as to these matters is necessary.  

On remand, complete updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA and non-VA treatment records.

2.  After completion of the foregoing, schedule the Veteran for appropriate VA examination(s) to determine the nature and likely etiology of his skin and back disorders.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Identify (by medical diagnosis) each disability entity of the skin and back present during the appeal period since the Veteran's September 2005 request to reopen the claim of service connection for a skin disorder and his July 2011 claim of service connection for a thoracolumbar spine disorder. 

b)  For each diagnosed disability of the skin, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) related to the Veteran's service, including the skin complaints/findings noted in service and exposure to Agent Orange therein.  

In addition to the Veteran's competent assertions regarding his in-service skin symptoms and post service continuity of such symptoms, the examiner should consider as necessary the STR's which note August 1970, March 1971 and April 1971 treatment for skin complaints and June 2003 VA Agent Orange examination report noting an impression of chronic skin rash lower legs (eczematous dermatitis) since Vietnam.  

c)  For each diagnosed disability of the back, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) related to the Veteran's service, including the back complaints/findings noted in service.  The examiner is requested to clarify what in-service evidence s/he considers in making an opinion as well as the evidence of continuity.

In addition to the Veteran's competent assertions regarding his in-service back symptoms and postservice continuity of such symptoms, the examiner should consider as necessary the STR's which note an initial September 1970 back injury after falling off a hill and multiple October 1970 complaints of recurrent back pain, left sided spasm and diagnosis of lumbosacral strain.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  The AOJ should then review the record and readjudicate the Veteran's claims.  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


